Citation Nr: 0103588	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for post-operative 
residuals, including a scar, following an open repair of a 
ruptured Achilles tendon.



ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran had various periods of active duty for training 
(ADT) in the Army Reserves beginning in 1979.  She ruptured 
her Achilles tendon while on ADT from October 1987 to January 
1988 and underwent surgery to repair it.  She since has had 
additional service in the Army on regular active duty (AD), 
from October 1996 to February 1998, and she continues to 
serve on ADT in the Army Reserves.

In February 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, granted the 
veteran's claim for service connection for the post-operative 
residuals, including a scar, of the surgical repair of her 
ruptured Achilles tendon.  The RO assigned a noncompensable 
rating of 0 percent effective from February 16, 1998, the day 
after her release from active duty.  She appealed to the 
Board of Veterans' Appeals (Board) for a higher rating.

During the pendency of her appeal, the veteran relocated to 
North Little Rock, Arkansas, and the RO there assumed 
jurisdiction over her case and is the office that forwarded 
her appeal to the Board.

In her March 1999 notice of disagreement, and even more so in 
her November 1999 substantive appeal, the veteran indicated 
that she had additional functional impairment in her right 
knee as a result of continually compensating for the 
functional impairment attributable to the rupture of her 
Achilles tendon.  This is a new claim for secondary service 
connection for a right knee disability on the premise that it 
is proximately due to or the result of the service-connected 
residuals of the ruptured Achilles tendon.  38 C.F.R. 
§ 3.310(a) (2000).  But since the RO has not yet adjudicated 
this additional claim, the Board does not have jurisdiction 
to consider it.  38 C.F.R. § 20.200.  Therefore, this claim 
is referred to the RO for all appropriate development and 
consideration.



FINDINGS OF FACT

1.  The veteran alleges that, as a result of rupturing her 
Achilles tendon, she experiences chronic pain, tenderness, 
limitation of motion, weakness, and numbness-particularly 
during prolonged physical activity of any sort 
(e.g., standing, walking, and running), or even when arising 
after sitting.

2.  The objective clinical findings of record, however, 
including the results of an April 1999 VA compensation 
examination, show that the veteran's tenderness is no more 
than mild, and that she has no significant limitations at all 
due to decreased range of motion, pain, or any of the other 
symptoms alleged.


CONCLUSION OF LAW

The criteria for a compensable rating for the postoperative 
residuals of the Achilles tendon rupture have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 7803, 7804, 
7805, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
And where, as here, the veteran is contesting the propriety 
of the rating initially assigned just after establishing her 
entitlement to service connection, VA also must consider 
whether she is entitled to a "staged" rating to compensate 
her for times since filing her claim when her disability may 
have been more severe than at other times during the course 
of her appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As alluded to earlier, one of the post-operative residuals of 
the ruptured Achilles tendon is the surgical scar.  And the 
severity of the scar is determined by the criteria of 38 
C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  Under these 
Codes, a 10 percent rating is warranted if the scar is 
superficial, poorly nourished, with repeated ulceration, or 
if it is tender and painful on objective demonstration.  And 
a note contained in Code 7804 further indicates that a 10 
percent rating will be assigned, when the requirements are 
met, even though the location of the scar may be on the tip 
of a finger or toe, and that the rating may exceed the 
amputation value for the limited involvement.  However, the 
results of the veteran's April 1999 VA compensation 
examination show that her Achilles tendon scar is "well-
healed" and completely asymptomatic.  Consequently, the 
scar, itself, does not provide a basis for assigning a higher 
rating.  But the Board also must consider whether she has any 
other residual limitation of function in her Achilles tendon 
area as a result of her injury in service.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Unfortunately, the Board 
finds that she does not.

The VA physician who examined the veteran for compensation 
purposes in April 1999 also indicated that she had "normal" 
range of motion in her ankle, and that she could walk on her 
heels and tiptoes and had a "normal" gait and stance, 
without a limp.  Thus, since there is no limitation of motion 
at all in her ankle, to even a "moderate" degree, much less 
to a "marked" degree, this does not provide a basis for a 
higher rating, either.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271; see also 38 C.F.R. § 4.71, Plate II, indicating 
that "normal" range of motion in the ankle is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.

Other relevant considerations when determining the severity 
of a musculoskeletal disability that is at least partly rated 
on the basis of range of motion is the extent the veteran may 
have additional functional impairment-above and beyond the 
range of motion objectively demonstrated-due to pain/painful 
motion, limited or excess movement, weakness, incoordination, 
and premature/excess fatigability, etc., particularly during 
times when the symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  This is the very essence of the 
veteran's claim for a higher rating, since she alleges that 
she experiences an even greater degree of pain, tenderness, 
swelling, numbness, and weakness during prolonged activity of 
any sort-such as standing, walking (ambulating), or even 
when she arises after sitting.  She also says this, in turn, 
has adversely affected her employment potential for obtaining 
a good paying job and, due to her difficulty running, also 
has prevented her from performing at her optimal level during 
her physical training (PT) tests in the Army Reserves, 
thereby affecting her military career, too.

Although the veteran alleges that she experiences more 
functional impairment as result of her Achilles tendon 
rupture than actually has been clinically demonstrated, the 
VA physician who examined her for compensation purposes in 
April 1999 indicated otherwise.  In summarizing his overall 
clinical impression of the severity of the veteran's Achilles 
tendon disability, the examining VA physician indicated the 
veteran had absolutely "no significant limitations due to 
decreased range of motion or pain" during that evaluation.  
And there also was no mention whatsoever of any functional 
impairment due to the other symptoms discussed in DeLuca, 
either.  In every instance where, as here, a particular 
diagnostic code of the rating schedule does not provide for a 
noncompensable rating of 0 percent, one shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

The veteran simply does not have any objective medical 
evidence to substantiate her allegations and, despite her 
contentions to the contrary, there is no legitimate reason to 
question the results of the April 1999 VA compensation 
examination.  The VA examiner addressed all of the relevant 
rating criteria.  Moreover, even though the veteran claimed 
in her notice of disagreement and substantive appeal that an 
orthopedic physician who had examined her at the Pentagon, 
while she was stationed there, "confirmed [her] situation" 
insofar as determining that she had a greater degree of 
functional impairment than reflected by her current rating, 
this is not actually supported by the record on appeal.

The veteran did, in fact, complain of experiencing severe 
pain in her Achilles tendon-from her heel to her calf-
during a December 1997 medical evaluation while still on 
active duty in the Army.  She also complained of experiencing 
difficulty running and walking, and she said that she had 
limitation of motion (stiffness) and tenderness from her heel 
to her calf.  But unfortunately, however, just as in the case 
of her VA examination, the objective clinical portion of that 
evaluation was far less remarkable.  There were no clinical 
indications at all of an antalgic gait, and she had full 
range of motion (FROM) and normal strength (5/5), too.  The 
examining physician also described the tenderness to 
palpation (TTP) and edema as only "mild" and ultimately 
graded the veteran as "fit," not unfit, prior to referring 
her for the orthopedic evaluation that she apparently is 
referring to.  The orthopedist examined her a few days later 
in December 1997 and also confirmed that there was tenderness 
at the site of her Achilles tendon surgery, but indicated 
that she still had range of motion (ROM) to 0 degrees on 
dorsiflexion-which, again, according to 38 C.F.R. § 4.71, 
Plate II, is completely normal.  Of equal or even greater 
significance, the orthopedist went on to note that the 
veteran had a flat arch with plantar fasciitis and 
prescribed, among other things, orthotics (arch supports)-
strongly suggesting that some of her functional impairment in 
this extremity is attributable to those conditions, which are 
not service connected and, therefore, cannot be considered in 
the determining the severity of the postoperative residuals 
of her Achilles tendon rupture.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

The medical and other evidence of record shows that the 
overall severity of the veteran's Achilles tendon disability 
is most commensurate with a noncompensable rating of 0 
percent, and that her disability has remained at this same 
level since she filed her claim in October 1998.  Thus, this 
is the rating that must be assigned, and she is not entitled 
to a "staged" rating.  38 C.F.R. § 4.7; Fenderson, 12 
Vet. App. at 126.  Since the preponderance of the evidence is 
against a higher rating, the benefit-of-the-doubt rule does 
not apply.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 
C.F.R. § 4.3.


ORDER

The claim for a higher (i.e., compensable) rating for the 
post-operative residuals of the Achilles tendon rupture is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

